Case 13-42936        Doc 80     Filed 02/08/19     Entered 02/08/19 09:43:34          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-42936
         Victoria Ter Bush
         Gregg Ter Bush
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/01/2013.

         2) The plan was confirmed on 03/07/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/20/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/08/2015, 10/06/2016.

         5) The case was completed on 11/08/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $126,002.00.

         10) Amount of unsecured claims discharged without payment: $280,418.06.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-42936       Doc 80      Filed 02/08/19    Entered 02/08/19 09:43:34                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor           $172,022.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                $172,022.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,507.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $8,156.47
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $10,663.47

 Attorney fees paid and disclosed by debtor:               $1,493.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 A ALLIANCE COLLECTION AGENCY Unsecured             0.00        150.00           150.00          13.80        0.00
 BARONS CREDITORS SERVICE CORP Unsecured             NA       1,248.37         1,248.37        114.85         0.00
 BECKET & LEE LLP               Unsecured      2,136.00       2,136.89         2,136.89        196.59         0.00
 BMO HARRIS BANK NA             Unsecured         120.00   243,304.02       243,304.02      22,382.70         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured             0.00         54.90            54.90           5.05        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured          925.00        924.93           924.93          85.09        0.00
 FAY SERVICING                  Secured       61,736.66     61,736.66        61,736.66      61,736.66    7,894.91
 ILLINOIS BELL TELEPHONE COMPAN Unsecured         122.00        122.37           122.37          11.26        0.00
 ILLINOIS TOLLWAY               Unsecured      1,912.00       2,080.30         2,080.30        191.38         0.00
 INTERNAL REVENUE SERVICE       Priority          536.00           NA               NA            0.00        0.00
 LINEAR MORTGAGE LLC            Unsecured           0.00    27,227.25        27,227.25       2,504.76         0.00
 LINEAR MORTGAGE LLC            Secured       60,000.00     60,000.00        60,000.00      60,000.00    5,600.37
 LVNV FUNDING                   Unsecured         576.00        369.29           369.29          33.97        0.00
 MIDLAND FUNDING LLC            Unsecured      4,900.00       5,932.06         5,932.06        545.72         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         450.00        450.27           450.27          41.42        0.00
 CITIBANK                       Unsecured      4,388.00            NA               NA            0.00        0.00
 SCHEDULED CREDITOR             Unsecured         120.00    27,227.25              0.00           0.00        0.00
 MIRAMED REVENUE GROUP/ELMHU Unsecured            404.00           NA               NA            0.00        0.00
 AT&T                           Unsecured          97.00           NA               NA            0.00        0.00
 ARMOR SYSTEMS/ELK GROVE VILLA Unsecured          200.00           NA               NA            0.00        0.00
 BANK OF AMERICA                Unsecured     16,079.00            NA               NA            0.00        0.00
 CITIBANK                       Unsecured         450.00           NA               NA            0.00        0.00
 CAPITAL ONE                    Unsecured         664.00           NA               NA            0.00        0.00
 CHASE/BP                       Unsecured         262.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-42936        Doc 80      Filed 02/08/19     Entered 02/08/19 09:43:34              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $121,736.66       $121,736.66         $13,495.28
       Mortgage Arrearage                                     $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                $0.00             $0.00              $0.00
       All Other Secured                                      $0.00             $0.00              $0.00
 TOTAL SECURED:                                         $121,736.66       $121,736.66         $13,495.28

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $284,000.65        $26,126.59               $0.00


 Disbursements:

         Expenses of Administration                           $10,663.47
         Disbursements to Creditors                          $161,358.53

 TOTAL DISBURSEMENTS :                                                                     $172,022.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/08/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
